Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 8 November 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Dr Sir,
                     Rocky hill 8 Novr 1783
                     
                  
                  I have been favored with your two Letters, the former inclosing sundry Discharges which were signed and returned to you immediately—the latter inclosing a Certificate for Jno. Sloan which is now returned with my certificate of his being entitled to the Pension.
                  I will request Genl Lincoln to take measures for having those Invalids who are to go to West Point conveyed thither by water—this may be easily done as Vessells must be constantly going to New York from whence there are daily Opportunities to West Point—but as General Lincoln is going himself to the Eastward it may require somebody to press the Execution of any directions he may send to the War Office in Philadelphia—and as it is a matter in which humanity is interested I make no apology for requesting you my Dr Sir to take this task upon yourself.
                  With respect to those who cannot be removed, or who will ever be incapable of taking care of themselves—let me request you to make the best provision for them you can, either by making an agreement for their reception into the Hospital or any other way you may think best—such of them as are entitled to the pension may have their Certificates signed as I pass Philadelphia.
                  The Men who go by Water to West point should go in charge of some Officer to procure a passage for them from New York.
                  I expected to have had the pleasure of your Company on my Journey to West point but the sudden adjournment of Congress before the time they had fixed on, hastens me and prevents my giving you timely Notice of my departure—as I have been detained these two days by the Quarter Master—and do not set out ’till tomorrow morning.
                  
               